Citation Nr: 1217439	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-44 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar muscle strain, prior to February 28, 2011.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbosacral spine, L2-L5, with lumbosacral strain, from February 28, 2011.


REPRESENTATION

Appellant represented by:	Commonwealth of Pennsylvania, Department of Military Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, granted service connection and assigned a 10 percent rating for lumbar muscle strain, effective August 12, 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

By a May 2011 decision of a Decision Review Officer, the RO granted a higher, 20 percent rating for degenerative disc disease, lumbosacral spine, L2-L5, with lumbar muscle strain, effective February 28, 2011.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for lumbar muscle strain, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although, as noted above, the RO awarded higher rating for degenerative disc disease, lumbosacral spine, L2-L5, with lumbar muscle strain, from February 28, 2011, inasmuch as higher ratings for lumbar spine disability are available before and after this date, the Board has characterized that portion of the appeal involved the Veteran's lumbar spine disability as encompassing both matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his November 2009 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for February 24, 2012.  The Veteran and his representative were notified of the scheduled February 2012 video-conference hearing via a January 2012 letter; however, the appellant failed to appear on the scheduled hearing date, and no further communication was received from the appellant or his representative regarding the hearing request or his failure to appear; thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From August 12, 2008, the effective date of award of service connection and prior to February 28, 2011, the Veteran's lumbar muscle strain was primarily manifested by mild pain; however, forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, the combined range of motion was not 120 degrees or less, there were no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or separately ratable neurological manifestations of lumbar spine disability, and there was no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks during a 12-month period.

3.  Since February 28, 2011, the Veteran's degenerative disc disease, lumbosacral spine, L2-L5, with lumbosacral strain, has been manifested by complaints of pain with forward flexion greater than 30 degrees; the weight of the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations, and there is no evidence of incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain, prior to February 28, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).
2.  The criteria for a rating in excess of 20 percent for degenerative disc disease, lumbosacral strain, from February 28, 2011, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a lumbar spine disability.  The August 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted ), as well as the type of evidence that impacts those determinations.

After the award of service connection for lumbar muscle strain, and the Veteran's disagreement with the initial rating assigned, the August 2009 SOC set forth the criteria for rating the spine (the timing and form of which suffices, in part, for Dingess/Hartman).

The Board acknowledges the record does not include any letter explaining what is needed to support a higher rating for the Veteran's low back disability.  Nonetheless, in addition to the pre-rating notice identified above, the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for higher ratings.  In this regard, in his November 2009 substantive appeal, the Veteran made clear that he understood that higher ratings were available based on increased symptomatology.  Accordingly, on these facts, the omission of a notice letter specific to the matters of higher ratings is not shown to prejudice the Veteran and is, thus, harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records and the reports of a September 2008 VA spine examination and a February 2011 VA spine examination.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial ratings since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Here, as the RO has already assigned staged ratings for the Veteran's lumbar spine disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Historically, by rating action issued in February 2009, the RO granted service connection for lumbar muscle strain, and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (for lumbosacral or cervical strain).  By a May 2011 rating action, the RO recharacterized the lumbar muscle strain as degenerative disc disease, lumbosacral strain, L2-L5, with lumbar muscle strain, and assigned a 20 percent rating, effective February 28, 2011, also pursuant to Diagnostic Code 5237.  However, the primary criteria for rating spine disability-to include lumbosacral strain, is set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  The next higher rating of 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

A. Period prior to February 28, 2011

On VA spine examination in September 2008, the Veteran walked with a normal gate without any assistive devices.  He complained of low back pain for several years during his service and indicated that he tried several medications with only minimal relief of pain.  The examiner indicated that the Veteran regularly had flare-ups, but that those flare-ups had not been documented.  The examiner noted that the Veteran took over-the-counter NSAIDs which failed to provide any significant relief.  For the past year, the Veteran worked in landscaping with heavy equipment and had not missed much work.  He complained of pain in the lower lumbar area with some discomfort in the upper legs.  He no longer ran due to his discomfort, but was able to walk approximately one-half to one mile without difficulty.  The Veteran denied the use of canes or braces and also denied any bowel or bladder changes.

On physical examination, the Veteran had a normal appearing spine with excellent musculature and no apparent acute distress.  Posture and gait were normal.  He transitioned from sitting and standing in the lobby, as well as sitting up from the examination table, without difficulty.  The Veteran's spine was symmetrical without signs of atrophy, muscle wasting, palpable tenderness, deformity, or spasm.

Range of motion testing revealed extension to 30 degrees.  Flexion was to 85 degrees.  Left and right lateral flexion, as well as left and right lateral rotation, were to 30 degrees.  There was no evidence of difficulty, tenderness, weakness, or deformity after three or four repetitions in each dimension.  Straight leg raising was within normal limits.  Neurovascular and sensory examination of the lower extremities was within normal limits.  Strength was 5/5 and a neurological examination was normal.  There was no adverse wear noted on the soles of the Veteran's shoes or evidence of muscle atrophy or postural changes.  An x-ray examination of the lumbar spine revealed mild narrowing of the L5-L6 disc space with six lumbar-type vertebral bodies.  There was hemisacralization of L6 on the left.  The examiner diagnosed lumbar muscle strain, chronic in nature that apparently did not cause disability, incapacitating episodes, or a need for surgical intervention.  The examiner stated that he was not aware of any follow-up care since discharge from service.

VA outpatient treatment records dated in February 2009 reflect the Veteran's complaints of pain in his lower back and legs rated a seven out of ten on the pain scale.  He took Vicodin four times a day which provided some pain relief.  While he complained of some numbness in his legs, there was no evidence of "many" radicular symptoms or loss of bowel or urine control.  Most of his pain was midline in the low back with occasional radiation into the legs.  A May 2009 physical therapy report shows that the Veteran rated his pain as six out of ten on the pain scale.  He complained of low back pain which occasionally radiated down his legs.  Prolonged standing and sitting caused increased pain.  On examination, he walked with a normal gait and could heel and toe walk without difficulty.  Lateral bending was mildly limited due to pain.  However, extension was full with mild discomfort.  Straight leg raising was negative and there was no evidence of muscle spasm.  There was mild discomfort with deep palpation of the lumbar PVN.

VA treatment records include a June 2009 emergency department triage note which reflects the Veteran's chief complaint of low back pain which radiated down the right glute and leg for three days.  Pain was rated a nine out of ten on the pain scale and was localized in the lower left lumbosacral articulation and radiated to the gluteal area and down the posterolateral aspect of the Veteran's leg.  He denied any bowel or bladder dysfunction.  Treatment of the Veteran's lumbar spine disability included a history of physical therapy, epidural/facet injections, and pain and anti-inflammatory medications.  At that time, he remained gainfully employed.

On physical examination of the lumbar spine, there was no palpatory bony pain.  Gait was antalgic, but there was no bowel or bladder dysfunction.  There was limited range of motion of the lumbosacral spine.  The Veteran was diagnosed with discogenic disease of the lumbar spine.

VA outpatient treatment records include a March 2009 surgical note which reflects the Veteran's complaints of low back pain that radiated to both legs with numbness and weakness.  However, he denied bladder and bowel dysfunction.  A March 2009 neurosurgery note reflects complaints of back pain which intermittently radiated to the lower extremities.  The Veteran reported periodic shock-like symptoms which radiated down both legs over the top of the thighs bilaterally and occasionally radiated over the top of his feet.  He also stated that he lost his job because he could not work secondary to back pain.  He stated that he tried facet injections and epidurals without relief.  However, he denied any bowel or bladder symptoms.  An MRI of the lumbar spine revealed mild bilateral foraminal stenosis at L5/S1 without significant canal compromise or evidence of degenerative disease.

A June 2009 VA physical therapy note shows that the Veteran reported low back pain rated a six out of ten on the pain scale.  He was issued a medium B-N-B back support.  An MRI of the lumbar spine revealed DD (disc disease) at L-3, L3-4, and L4-5 with mild disk protrusions without significant central stenosis or nerve root compression.  The impression was chronic low back pain with age-appropriate changes on MRI examination.

A July 2009 VA consultation report indicates that the Veteran had a longstanding history of low back pain.  Low back pain occasionally radiated down the right leg into the top of his foot and big toe.  Flare-ups of pain made it difficult for him to walk and lasted up to four days.  He took five to eight pills of five milligrams of Hydrocodone daily for pain.  It was noted that he had worked as a landscaper, but had to quit his job due to back pain.  While he had no complaints of progressive weakness, he was unable to walk for prolonged periods of time which caused pain.

On neurological examination, muscle strength was 5/5 in all extremities.  Reflexes were 2+ in the patella and 1+ ankle.  Toes were down-going and gait was normal.  The impression was chronic low back pain with occasional radiation into the lower extremities without evidence of progression.  Treatment included Vicodin, ice therapy, and physical therapy which the Veteran indicated was not that successful.  The Veteran had a bulging disc at L4-L5 with moderate canal stenosis.

A September 2009 VA surgery consultation report indicates that the Veteran's chronic low back pain was unresponsive to physical therapy, injections, and medications.  He reported occasional buttock pain, lateral bilateral thigh pain, anterior thigh pain, and calf pain.  He also complained of occasional weakness secondary to pain.  However, the Veteran denied bowel and bladder dysfunction, as well as gait and balance problems.  Gait was normal.  Muscle strength was 5/5 in the lower extremities.  Sensation was normal in the lower extremities.  There was tenderness on palpation of the lumbar spine.

In his November 2009 substantive appeal, the Veteran contended that he experienced extreme limitation of motion, weakness, muscle spasms, extreme pain with motion, radiating pain, stiffness, and a loss of bowel control.  On occasion, he lost feeling in his leg and needed to use a cane to walk.  He also stated that he tried physical therapy, manipulation, stretching, injections, pills, steroids, and TENS therapy without relief.  The Veteran also contended that he had problems sleeping and missed several weeks to several months of work due to his lumbar spine disability.

VA outpatient treatment records include a June 2010 primary care outpatient note and a July 2010 addendum indicates that the Veteran described his low back pain as stable with occasional right sciatic pain that radiated to the mid-calf.  However, there were no acute changes in quality or severity of pain.  He requested mentholated cream for pain and pads for a TENS unit, but was currently taking no NSAIDs, muscle relaxants, or pain medications.  The assessment was low back pain.  A September 2010 primary care note reflects an assessment of chronic back pain.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating higher than 10 percent for lumbosacral strain, for the period prior to February 28, 2011, is not warranted.

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 10 percent rating under the General Rating Formula.  There is no showing that the Veteran's lumbar spine disability was manifested by forward flexion limited to less than 60 degrees or the combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2008 VA examination showed extension to 30 degrees.  Flexion was to 85 degrees.  Left and right lateral flexion, as well as left and right lateral rotation, were to 30 degrees.  As such, the Board finds that the criteria for a rating in excess of 10 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, on VA examination in September 2008, while the Veteran complained of pain, there was no evidence of difficulty or weakness following repetitive testing.  Thus, there is no medical evidence that the Veteran's pain was so disabling as to effectively result in forward flexion limited to less than 60 degrees or the combined range of motion less than 120 degrees, as required for assignment of the next higher rating under the General Rating Formula.  (The Board notes, parenthetically, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

Further, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connected low back disability, Note (1) of the General Rating Formula also provides no basis for higher rating.  Although the Veteran complained of lower extremity pain and numbness, the September 2008 VA examination report, as well as subsequent VA treatment records, are devoid of any diagnosis of sciatic neuropathy, and this disability has never been diagnosed.  There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.

Finally, the Board has considered whether the Veteran's service-connected lumbar spine disability would warrant a higher rating on the basis of incapacitating episodes.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. 

The medical evidence of record reflects a diagnosis of disc disease in June 2009 at which time MRI of the lumbar spine revealed "age-appropriate" changes.  However, even if the Veteran's current disc problems represent a progression of the service-connected lumbar spine disability (initially characterized as lumbar muscle strain), the Board points out that the medical evidence does not reflect that the Veteran has had bed rest prescribed by a physician.  In fact, during the September 2008 VA examination, the examiner stated that the Veteran's lumbar spine disability had not caused any incapacitating episodes.  As such, a higher rating is not assignable on the basis of incapacitating episodes.

B.  Period from February 28, 2011

On February 2011 VA spine examination, it was noted that the Veteran remained unable to work in landscaping due to his low back disability, but was able to perform sedentary work at a construction company.  The Veteran complained that of a worsening low back disability evidenced by the loss of seven months of work in 2009.  However, in the past 12 months he had only lost one to two days of work due to his low back disability.  He still required the use of narcotics and complained of constant daily pain.  The Veteran also complained of severe weekly flare-ups of low back pain that lasted one to two days in duration and resulted in a loss of 30 to 40 degrees of flexion due to pain.  The examiner noted that there was no history of urinary incontinence, urgency, frequency, or retention.  Nor was there evidence of nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was also no history of fatigue.  However, the Veteran endorsed decreased motion, stiffness, weakness, and pain in the low back that was ongoing and dull aching described as moderate and daily with sharp pain that occasionally radiated down the legs.  There were no incapacitating episodes of spine disease and the Veteran did not use any ambulatory devices or aids and had no limitation on walking.

On inspection of the spine, posture and gait were normal.  There was no evidence of gibbus, kyphosis, lumbar lordosis or flattening, reverse lordosis, scoliosis, or ankylosis.  Objective abnormalities of the thoracolumbar sacrospinalis included guarding and pain with motion, but there was no evidence of spasm, atrophy, tenderness, or weakness.  There was no evidence of muscle spasm, localized tenderness, or guarding severe enough to cause an abnormal gait or spinal contour.
On range of motion testing of the thoracolumbar spine, flexion was to 50 degrees with 5 degrees extension, 10 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation.  There was objective evidence of pain on active range of motion.  Following repetitive motion, there was objective evidence of pain, but there were no additional limitations after three repetitions of range of motion.

On reflex examination, the peripheral nerve reflex and knee and ankle jerk were 2+ bilaterally.  Plantar flexion was also normal bilaterally.

On sensory examination of the lower extremities, the affected nerves were L4-5 and L5-S1, but vibration, pain/pinprick, position sense, and light touch were normal without dyesthesias.

Motor examination of the lower extremities was also normal without evidence of atrophy.  Lasegue's sign was normal.  An x-ray examination of the lumbosacral spine revealed mild diffuse narrowing of the disc spaces from L2 through L5, not significantly changed.  A January 2009 MRI of the lumbar spine revealed transitional anatomy with six non rib-bearing lumbar type vertebral bodies.  Small disc protrusions at multiple levels, more moderate at L5-L6 where additionally there were moderate bilateral facet degenerative changes.  There was possible impingement of both S1 nerve roots within the canal at this level, although the right appeared somewhat more impinged than the left.

The examiner diagnosed degenerative disc disease, lumbosacral spine, L2-5.  The examiner noted that the Veteran's range of motion had decreased when compared to the September 2008 VA examination.  The examiner stated that the DeLuca criteria were negative after three to four repetitions, but the examination was limited by pain.  A loss of fluidity of movement was evident and was supported by x-ray examination.  The Veteran's lumbar spine disability caused increased absenteeism at work and difficulty with lifting, carrying, reaching, decreased strength, and lower extremity pain.  As regards effects on usual daily activities, walking was about the only exercise the Veteran was able to do and it took him longer perform chores and shopping.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating higher than 20 percent for degenerative disc disease, lumbosacral spine, L2-L5, with lumbar muscle strain, for the period from February 28, 2011, is not warranted.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine.  Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  At worst, forward flexion has been limited to 50 degrees-as noted on VA examination in February 2011.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.

Further, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connected low back disability, Note (1) of the General Rating Formula also provides no basis for higher rating either since February 28, 2011.  Although the Veteran has continued to complain of lower extremity pain, the February 28, 2011 examiner did report any objective evidence of sciatic neuropathy or diagnose this disability.  There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.

Finally, the Board has considered whether the Veteran's service-connected lumbar spine disability would warrant a higher rating on the basis of incapacitating episodes. According to the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

On February 2011 VA examination, the examiner diagnosed degenerative disc disease, lumbosacral spine, L2-5.  However, the Board points out that the medical evidence does not reflect that the Veteran has had bed rest prescribed by a physician.  In fact, the February 2011 VA examiner stated that there was no evidence of incapacitating episodes.  As such, a higher rating is not assignable on the basis of incapacitating episodes.

C. Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the August 12, 2008, effective date of award of service connection, has the Veteran's service-connected lumbar spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the August 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  While the Veteran has indicated that he has lost up to seven months of work due to his lumbar spine disability, he has provided no objective evidence in support of this claim.  While the September 2008 VA examination report reflects that the Veteran had difficulty in working in a physically demanding landscaping job, the Veteran is able to work in a sedentary position.  Accordingly, the Board finds that this does not rise to the level of marked interference with employment.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral or remand for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that that there is no basis for further  staged rating of the Veteran's lumbar spine disability, pursuant to Fenderson (cited above), and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at each stage, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar muscle strain prior to February 28, 2011, is denied.

A rating in excess of 20 percent for degenerative disc disease, lumbosacral spine, L2-L5, with lumbosacral strain, from February 28, 2011, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


